DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed November 2, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5,629,622 to Scampini (cited in IDS dated Oct-16-2019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0149737 to Hansen et al. (Hereinafter Hansen) (cited in IDS dated Oct-16-2019) in view of US 2009/0128149 to Greim (hereinafter Greim) (cited in IDS dated Oct-16-2019) and US 5,629,622 to Scampini (cited in IDS dated Oct-16-2019).
Regarding independent claim 1, Hansen discloses a device (at least patient support 33 including mounting element 27 and module 29, and Figs. 1-6, and para. 0030 and 0032-0034) comprising:

10a detector coupled to the second port (sensor 65), the detector configured to detect if the plug is connected to the associated MR imaging system (sensor 65 provides a signal indicating that an RF col is connected, at least para. 0034); and
a warning unit configured to generate a warning (at least LEDs 66, para. 0034) and the detector detects that the plug is not connected to the MR imaging system (LEDs 66 indicate which of the coil connectors are connected to an RF coil, para. 0034).
Illustrated below is Fig. 5 of Hansen marked and annotated for the convenience of the Applicant. 

    PNG
    media_image1.png
    611
    917
    media_image1.png
    Greyscale


In the same field of endeavor, Greim discloses a local coil arrangement having a sensor arrangement embedded into the support structure in addition to the antenna arrangement. The sensor arrangement has a number of magnetic field sensors and an evaluation circuit. The magnetic field sensors detect how large a static magnetic field is to which the local coil arrangement is exposed and output a corresponding output signal. The magnetic field sensors supply their output signals to the evaluation circuit. The evaluation circuit determines a logical presence signal and outputs it. The value of the logical presence signal hereby depends on whether a field strength of the static magnetic field is greater than a minimum field strength (para. 0011). The magnetic field sensors 11 detect how large a static magnetic field B0 is to which the local coil arrangement 1 is exposed (at para. 0029).
Therefore, Greim discloses a sensor configured to detect the presence of a main magnetic field generated by an associated main magnet of the MR imaging system; and that the warning unit generates a warning when the sensor detects the presence of the main magnetic field generated by the main magnet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to have modified Hansen to include a sensor configured to detect the presence of a main magnetic field generated by an associated main magnet of the MR imaging system and that the warning unit generates a warning when the sensor detects the 
Modified Hansen fails to disclose that the warning is of a safety or equipment damage hazard.
In the same field of endeavor, Scampini discloses equipping electronic equipment with a protective circuit which when a potential exceeds a reference voltage an indicator light is illuminated and provides a warning that the field strength in the vicinity of electronic equipment has reached a warning state (col. 2, ll. 25-27 and 62-65).  Additionally, Scampini discloses sounding an alarm when a detected field strength exceeds a predetermined limit (at col. 3, ll. 30-47).  Therefore, Scampini discloses generating a warning of a safety or equipment damage hazard.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Hansen, as taught by Scampini.  This would have been done to protect the electronic equipment, as taught by Scampini at col. 2, ll. 25-27.   
Regarding claim 2, Hansen discloses a housing to enclose the sensor, the detector, and the warning unit in a single device (at least housing 27, para. 00320).  
Regarding claim 3, Hansen discloses wherein the first port and the second port are 20accessible through the housing for connecting the device between the associated RF coil and the associated MR imaging system (at least housing 27, para. 00320). 

In the same field of endeavor, Scampini discloses a protective circuit including a magnetic sensor such as a Hall Effect device.  Scampini further discloses that while Hall Effect devices have been described above as preferred field sensors, other magnetometer technologies can be employed, such as: magnetoresistive devices, saturation inductance devices, flux gate devices, and fiber optic sensors using magneto-optical materials (col. 4, ll. 5-13  That is, Scampini discloses a magnet sensor comprising an induction coil.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen so that the magnet sensor comprises an induction coil, as taught by Scampini.  This would have been done since an induction coil is another magnetometer technology commonly used in the art, as taught by Scampini in col. 4, ll. 5-13.
Regarding claim 9, Hansen discloses a deactivation circuit for deactivating the sensor, the detector and the warning unit during normal operation when the plug does connect the RF receive coil to the MR imaging system when 10the RF receive coil is located within a bore of the MR imaging system (sensor 65 provides a signal indicating that the RF coil is connected to the corresponding connector and isolate the controller from connection to the MRI system 30, at least para. 0034-0035 and 0042).
Regarding claim 10, modified Hansen fails to disclose wherein the warning unit is configured to generate an acoustic warning.  However, Hansen discloses that if the data acquired from the sensors 65 and 67 indicates that the configuration of coils in the connectors 
Regarding claim 11, Hansen discloses wherein the warning unit is configured to generate an 15optical warning (indicator light 66 indicate an error, para. 0042).
Regarding claim 13, Hansen discloses wherein the detector is configured to detect if the plug is connected to the associated MR imaging system by detecting whether a voltage is provided by a connection of the second port to the associated plug of the associated MR imaging system (the LEDs light up when receiving a voltage).

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen,  Greim and Scampini in view of US 2009/0251316 to Mamourian et al. (hereinafter Mamourian).
Regarding claim 255, modified Hansen fails to disclose that the magnet sensor comprises a Reed-switch of a Hall-effect sensor.
In the same field of endeavor, Mamourian discloses a field sensor 102 including a magnetic Reed switch or a Hall-effect semiconductor switch (para. 0023).  That is, Mamourian discloses a magnet sensor comprising a Reed-switch of a Hall-effect sensor.

Regarding claim 6, modified Hansen fails to disclose a battery configured to provide energy for operation of at least one of the sensor, the detector, and the 30warning unit. 
Mamourian discloses that the system 100 includes a magnetic field sensor 102, an alarm 104 and a battery 106 and the battery powers the components of the sensor (para. 0023 and 0031).  Therefore, Mamourian discloses a battery configured to provide energy for operation of at least one of the sensor, the detector, and the 30warning unit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen to include a battery configured to provide energy for operation of at least one of the sensor, the detector, and the 30warning unit, as taught by Mamourian.  This would have been done to provide a power source to the sensor.
Regarding claims 7 and 15, modified Hansen fails to disclose an energy harvesting unit for harvesting energy when entered into a bore of the MR imaging system for operation of at least one of the sensor, the detector, and the warning unit and that the energy harvesting unit includes a battery.
However, rechargeable batteries or energy harvesting systems are well known in the art and commonly used.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen to include an energy .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Greim, Scampini and Mamourian in view of US 6,542,768 to Kuth et al. (hereinafter Kuth).
Regarding claim 8, modified Hansen fails to disclose wherein the energy harvesting unit comprises at least one induction coil for generating an electric current when a changing magnetic field is applied, and a rectifier for rectifying the electric current generated by the at least one 5induction coil.
Kuth discloses a signal generator for a magnetic resonance tomography device including a charging interface 14.  The charging interface is formed by a rectifier component 15 and a charging coil 16. With the charging coil 16, energy is correspondingly derived from the gradient fields and/or high-frequency fields of the magnetic resonance tomography device for charging the double layer capacitor 11 and is fed to the double layer capacitor 11 (col. 5, ll. 8-17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen so that the energy harvesting unit comprises at least one induction coil for generating an electric current when a changing magnetic field is applied, and a rectifier for rectifying the electric current generated by the at least one 5induction coil, as taught by Kuth.  This would have been done to provide a recharging battery with the apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Greim and Scampini in view of US 2012/0112747 to Alexiuk et al. (hereinafter Alexiuk) (cited in IDS dated Oct-16-2019).
Regarding claim 12, modified Hansen fails to disclose wherein warning unit includes a wireless transmitter for transmitting a warning message.  
Alexiuk discloses a wireless sensor network to monitor potential hazards in an intra-operative imaging workflow through software-based thresholds and an integrated room control (para. 0096).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hansen so that the warning unit includes a wireless transmitter for transmitting a warning message, as taught by Alexiuk.  This would have been done since implementing a tethered (wired) system would be inconvenient for installers and users. Installers would have to run cables through the booms. Wired sensors on other objects, as taught by Alexiuk at para. 0090.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858